MEMORANDUM **
This is a petition for review of an order denying petitioner’s application for cancellation of removal. A review of the record shows that petitioner did not have a qualifying relative for the purpose of obtaining cancellation of removal at the time of her immigration proceedings. Athough petitioner now has a qualifying relative, we decline to consider the new evidence of the birth of petitioner’s United States citizen son because the proper procedure for presenting new information after deportation proceedings are finalized is to file a motion to reopen with the Board of Immigration Appeals. See Ortiz v. INS, 179 F.3d 1148, 1152 (9th Cir.1999).
Accordingly, we conclude that this petition for review is appropriate for summary disposition. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition); Molinar-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (concluding that petitioner who failed to show evidence of qualifying relative was ineligible for cancellation of removal)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.